DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-9, 21, and 24 of U.S. Patent No. 10871968. Although the claims at issue are not identical, they are not patentably distinct from each other.  See table below. 

Instant Application 
10871968 Patent 
1. A managed memory device, comprising: 

a memory controller; and 
a memory array comprising multiple memory dies, wherein the memory controller is configured to 

receive instructions from a host device and to allocate the received instruction to a first memory die of the multiple memory dies, wherein the first memory die is configured to: 



receive the first instruction from the memory controller; 

maintain a schedule of received instructions, including the first instruction; and 

determine a priority for the first instruction using a time of the first instruction and a quality-of-service (QoS) parameter.
1. A managed memory device, comprising: 
a memory controller; and a memory array comprising multiple memory dies, wherein the memory controller is configured to 
receive instructions from a host device, to determine a first priority for a received instruction using a quality-of-service (QoS) parameter, and to allocate the received instruction to a first memory die of the multiple memory dies, and wherein the first memory die is configured to 

receive the first instruction from the memory controller and 

maintain a schedule of received instructions, including the first instruction, and wherein the first memory die is configured to determine a second priority for the first instruction using the first priority and a time of the first instruction, and to update the schedule using the second priority.
2. The managed memory device of claim 1, wherein the first memory die comprises die logic configured to maintain the schedule for the first memory die, to determine an updated priority for the first instruction, and to update the schedule for the first memory die using the updated priority.
2. The managed memory device of claim 1, wherein the first memory die comprises die logic configured to maintain the schedule for the first memory die, to determine the second priority for the first instruction, and to update the schedule for the first memory die using the second priority
3. The managed memory device of claim 1, wherein the first memory die is configured to receive multiple instructions from the memory controller, to maintain the schedule of the first memory die, the schedule comprising an order of the multiple instructions, the multiple instructions comprising the first instruction.
3. The managed memory device of claim 1, wherein the first memory die is configured to receive multiple instructions from the memory controller, to maintain the schedule of the first memory die, the schedule comprising an order of the multiple instructions, the multiple instructions comprising the first instruction.
5. The managed memory device of claim 1, wherein the time of the first instruction is a function of a remaining time before time-out of the first instruction.

6. The managed memory device of claim 1, wherein to maintain the schedule of received instructions, the first memory die is configured to order the received instructions in the schedule using determined priorities of the received instructions.

7. The managed memory device of claim 1, wherein each instruction maintained in the schedule is interruptible by another instruction having a higher determined priority.



8. The managed memory device of claim 1, wherein the QoS parameter comprises a parameter affecting perceived user-experience, including responsiveness to user activity.


15. At least one non-transitory device-readable storage medium comprising instructions that, when executed by die logic of a first memory die of a managed memory device comprising a memory controller and multiple memory dies, cause the die logic to perform operations comprising: receiving a first instruction from a memory controller; maintain a schedule of received instructions, including the first instruction; and determine a priority for the first instruction using a time of the first instruction and a quality-of-service (QoS) parameter.




18. The at least one non-transitory device-readable storage medium of claim 15, wherein the time of the first instruction is a function of a remaining time before time-out of the first instruction.




5. The managed memory device of claim 1, wherein the time of the first instruction is a function of a remaining time before time-out of the first instruction.

7. The managed memory device of claim 1, wherein, to maintain the schedule of received instructions, the first memory die is configured to order the received instructions in the schedule using determined priorities of the received instructions.

8. The managed memory device of claim 1, wherein each instruction maintained in the schedule is interruptible by another instruction having a higher determined priority.



9. The managed memory device of claim 1, wherein the QoS parameter comprises a parameter affecting perceived user-experience, including responsiveness to user activity.


21. At least one non-transitory device-readable storage medium comprising instructions that, when executed by die logic of a first memory die of a managed memory device comprising a memory controller and multiple memory dies, cause the die logic to perform operations comprising: receiving a first instruction from the memory controller, the first instruction having a first priority; maintaining a schedule of received instructions, including the first instruction; determining a second priority for the first instruction using the first priority and a time of the first instruction; and updating the schedule using the second priority.


24. The at least one non-transitory device-readable storage medium of claim 21, wherein the time of the first instruction is a function of a remaining time before time-out of the first instruction.
























As per claim 9, see rejection on claim 1. 

As per claim 22, see rejection on claim 9.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9411753 teaches: a method for determining a priority based on a time interval. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196